United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS MEDICAL CENTER,
Sioux Falls, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1749
Issued: June 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 21, 2010 appellant filed a timely appeal from a June 15, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability commencing
January 12, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated November 9, 2010,
the Board affirmed OWCP decisions dated October 6 and November 6, 2009.2 The Board found
appellant did not establish employment-related disability from May 6 to 23, 2009. The Board
also found the weight of the medical evidence established the accepted bilateral shoulder strains,
and degeneration of cervical intervertebral disc, had resolved by November 6, 2009. The history
of the case as provided in the Board’s November 9, 2010 decision is incorporated herein by
reference.
On February 16, 2010 appellant filed a Form CA-2a (notice of recurrence) dated
February 8, 2010. She stopped working on January 12, 2010 and her pay stopped on
January 24, 2010.3 According to appellant, the pain from the original injury on March 28, 2007
never went away and affected her left arm and shoulder.
In a form report dated January 12, 2010, Dr. Thomas Ripperda, a physiatrist, diagnosed
shoulder pain and stated, “No work until [follow-up].” In a narrative report dated February 2,
2010, he provided a history on ongoing left shoulder pain, noting appellant was status post left
shoulder arthroscopic surgery and rotator cuff repair.4 Dr. Ripperda listed results on examination
and diagnosed left shoulder pain secondary to rotator cuff decompression and repair, adhesive
capsulitis left shoulder and neck injury with subsequent surgery. In a form report dated
February 2, 2010, he diagnosed adhesive capsulitis of left rotator cuff repair. Dr. Ripperda
recommended appellant should not lift more than 10 pounds with her left arm, no reaching above
head and no pushing or pulling with left arm.
By report dated April 6, 2010, Dr. Stephanie Broderson, a family practitioner, stated that
appellant would need further evaluation of her neck due to pain and weakness. She stated that
appellant could return to work with no lifting greater than 10 pounds, no overhead activities, no
bending or twisting of neck. In a report dated April 23, 2010, Dr. Hamis Abassi, a neurosurgeon,
diagnosed a C6-7 herniated disc. By report dated May 6, 2010, he stated that appellant
continued with severe neck/shoulder pain and should be off work until “she can get her surgery
completed.”
In a decision dated June 15, 2010, OWCP denied the recurrence of disability claim
commencing January 12, 2010. It found that the medical evidence of record did not establish
causal relation.
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
2

Docket No. 10-525 (issued November 9, 2010).

3

According to the record appellant had been working as a cashier on January 12, 2010.

4

The record indicates that the left shoulder surgery was performed on June 26, 2009.

2

injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”5
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable, and probative
evidence that the disability for which she claims compensation is causally related to the accepted
injury. This burden of proof requires that a claimant furnish medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to the employment injury and supports that conclusion
with sound medical reasoning.6
ANALYSIS
With respect to her claim for a recurrence of disability commencing January 12, 2010,
appellant submitted a form report from Dr. Ripperda. She was seen on that date with a diagnosis
of shoulder pain. As the Board noted in its November 9, 2010 decision, the weight of the
medical evidence, as represented by Dr. John Dowdle, a Board-certified orthopedic surgeon
selected as a referee physician, established that the accepted shoulder strains had resolved by
November 6, 2009. The Board found that Dr. Dowdle provided a well-rationalized opinion that
her left rotator cuff tear was not causally related to the March 27, 2008 employment injury. To
establish an employment-related disability commencing January 12, 2010 with respect to her
shoulder condition, appellant has the burden to establish that the condition being treated was
employment related and caused disability. Dr. Ripperda’s brief note provides no opinion on
causal relationship to the March 28, 2007 injury.
In a February 2, 2010 report, Dr. Ripperda diagnosed adhesive capsulitis of the left
shoulder and pain from the rotator cuff repair. The diagnosis of adhesive capsulitis is not an
accepted condition and he did not provide an opinion on causal relationship to the accepted
employment injury. As noted, the condition of left rotator cuff tear was found not to be
employment related based on the weight of the medical evidence. Dr. Ripperda also generally
referred to a neck injury and surgery without further discussion.
The remainder of the medical evidence does not establish any employment-related
disability on or after January 12, 2010. Dr. Broderson referred to work restrictions in an April 6,
2010 report without discussing causal relationship to the March 28, 2007 injury. In a May 6,
2010 report, Dr. Broderson noted neck and shoulder pain, and a need for appellant to be off work
until she could get her “surgery completed.” He failed to provide a complete history, a firm
diagnosis or a rationalized medical opinion on employment-related disability. The Board finds
that appellant did not meet her burden in this case.
On appeal, appellant stated her belief that certain documents were not reviewed
thoroughly in this case. The issue of a recurrence of disability commencing January 12, 2010 is
a medical question. The Board has reviewed the medical evidence that was before the Office at
5

20 C.F.R. § 10.5(x).

6

Robert H. St. Onge, 43 ECAB 1169 (1992); Dennis J. Lasanen, 43 ECAB 549 (1992).

3

the time of its final decision on appeal. For the reasons stated, the Board finds that appellant did
not establish a recurrence of disability.
CONCLUSION
The Board finds that appellant did not establish a recurrence of disability commencing
January 12, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 15, 2010 is affirmed.
Issued: June 20, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

